Citation Nr: 1632450	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-13 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  

The Veteran testified before the Board at a May 2016 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, bilateral hearing loss and tinnitus are caused by or the result of in-service acoustic trauma.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2. Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran alleges that he currently suffers from bilateral hearing loss and tinnitus as a result of his time on active duty.  Specifically, he alleges that he was exposed to acoustic trauma while performing his duties on the deck of an aircraft carrier, which included dealing with jet engines.  

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the time of a July 2011 VA audiology examination, pure tone thresholds were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
30
35
35
40
50
Left
30
30
35
45
55

Speech recognition, using the Maryland CNC, was reported as 94 percent for the right ear and 96 percent for the left ear.

Given these findings it is apparent the Veteran currently suffers from a bilateral hearing loss disability.  Furthermore, his testimony that he suffers from tinnitus is enough by itself to establish the existence of such a disability. 

Turing to in-service incurrence of a disease or injury, the Board finds no reason to doubt the Veteran's testimony that he spent time during active service in the Navy working with and near jet engines on deck of an aircraft carrier.  Therefore, the Board finds that the Veteran's claimed acoustic trauma is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).  

Finally, with respect to the question of nexus, following the July 2011 VA audiology examination the examiner concluded both the Veteran's hearing loss and tinnitus were not caused by or a result of military service.  In support of this conclusion, the examiner noted enlistment and separation examination were within normal limits and there were no standard threshold shifts during military service or other evidence in the service medical records of hearing loss or tinnitus.  Additionally, the examiner listed multiple medical journal articles that supported his conclusion.  

In November 2011 and May 2013 opinions a Dr. J.M. noted that the Veteran is a patient being followed for both hearing loss and tinnitus.  Having reviewed the Veteran's service treatment records, his audiogram, and considered his description of in-service acoustic trauma, the doctor concluded that the Veteran's hearing loss and tinnitus are the result of exposure to loud noise during military service.  The doctor cites a medical journal article in support of this opinion as well. 

A review of the evidence shows that the medical opinions come to contrary conclusions.  The VA examiner's opinion weighs against service connection while the private medical opinion weighs in favor.  Both opinions are based on a review of the relevant evidence, include supporting rationales, and cite medical journal articles for support.  For that reason, the Board finds the evidence is at least in equipoise regarding whether the Veteran's hearing loss and tinnitus is related to noise exposure during his active duty service.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the foregoing discussion, the evidence is at least in equipoise regarding service connection.  As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


